Exhibit 10.3

Execution Version

THE SYMBOL “[*]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS BEEN
EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL, AND (ii) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

SECOND AMENDMENT

This SECOND AMENDMENT (this “Amendment”) is made and entered into as of April
15, 2019 by NATERA, INC., a Delaware corporation (the “Borrower”), NATERA
INTERNATIONAL, INC., a Delaware corporation (“Natera International”), NSTX,
INC., a Delaware corporation (“NSTX” and, together with Natera International,
the “Guarantors”), and ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited
partnership (the “Lender”).

WHEREAS, the Borrower and the Lender are party to that certain Credit Agreement,
dated as of August 8, 2017, among the Borrower, as borrower, and the Lender, as
lender (as amended by that certain Amendment and Waiver dated as of December 31,
2018 and as may be further amended or otherwise modified, the “Credit
Agreement”);

WHEREAS, the Borrower and Lender have agreed to extend the time during which the
Delayed Draw Loan may be drawn until December 31, 2019, and make certain other
changes to the Credit Agreement as set forth herein; and

WHEREAS, pursuant to Section 10.1 of the Credit Agreement, an amendment under
the Credit Agreement may be entered into by the Borrower and the Lender.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.

2. Amendment. Upon the effectiveness of this Amendment, the Lender and the
Borrower agree that:

(a) Amendment to Section 1.1. The following definitions are added to Section 1.1
of the Credit Agreement in appropriate alphabetical order:

“Asset-Backed Facility” has the meaning set forth in Section 8.2(c).

“Delayed Draw Commitment Amount” means the Delayed Draw Tranche A Commitment
Amount plus the Delayed Draw Tranche B Commitment Amount.

“Delayed Draw Loan” means, as applicable, the Delayed Draw Tranche A Loan and/or
the Delayed Draw Tranche B Loan.





--------------------------------------------------------------------------------

 

 

“Delayed Draw Tranche A Closing Date” means the date of the making of the
Delayed Draw Tranche A Loan hereunder. The Delayed Draw Tranche A Closing Date
in no event shall be later than December 31, 2019.

“Delayed Draw Tranche B Closing Date” means the date of the making of the
Delayed Draw Tranche B Loan hereunder. The Delayed Draw Tranche B Closing Date
in no event shall be later than December 31, 2019.

“Delayed Draw Tranche A Loan” has the meaning set forth in Section 2.1.

“Delayed Draw Tranche B Loan” has the meaning set forth in Section 2.1.  

“Delayed Draw Tranche A Commitment Amount” means $25,000,000.

“Delayed Draw Tranche B Commitment Amount” means $25,000,000.

(b) Amendment to Section 1.1. The following definitions in Section 1.1 of the
Credit Agreement are hereby amended and restated in their entirety as follows:

“Applicable Margin” means (a) 8.25% at any time the Borrower has drawn an
aggregate principal amount of the Delayed Draw Loan equal to or greater than
$25,000,000 or (b) otherwise, 8.75%.

“Delayed Draw Closing Date” means, as applicable, the Delayed Draw Tranche A
Closing Date or the Delayed Draw Tranche B Closing Date.

“Delayed Draw Commitment Termination Date” means the earliest to occur of (i)
the date on which the Delayed Draw Commitment Amount is $0 and (ii) December 31,
2019.

(c) Amendment to Section 2.1.  Section 2.1 of the Credit Agreement is hereby
amended and restated in its entirety to read:

“Commitment. On the terms and subject to the conditions of this Agreement, the
Lender agrees to make a term loan (the “Initial Loan”)  to the Borrower on the
Closing Date in an amount equal to (but not less than) the Initial Commitment
Amount. On the terms and subject to the conditions of this Agreement, the Lender
agrees to make a term loan (the “Delayed Draw Tranche A Loan”) to the Borrower
on the Delayed Draw Tranche A Closing Date in an amount equal to (but not less
than) the Delayed Draw Tranche A Commitment Amount. On the terms and subject to
the conditions of this Agreement, the Lender agrees to make a term loan (the
“Delayed Draw Tranche B Loan”) to the Borrower on the Delayed Draw Tranche B
Closing Date in an amount equal to (but not less than) the Delayed Draw Tranche
B Commitment Amount. No amounts paid or prepaid with respect to the Loans may be
reborrowed.”

(d) Amendment to Section 2.2. Section 2.2 of the Credit Agreement is hereby
amended and restated in its entirety to read:



2

--------------------------------------------------------------------------------

 

 

“Borrowing Procedure. The Borrower may irrevocably request that the Initial Loan
be made by delivering to the Lender a Loan Request on or before 1:00 p.m.
Eastern (New York City) time on a Business Day at least three Business Days
prior to the proposed Closing Date. The Borrower may irrevocably request that
the Delayed Draw Tranche A Loan or the Delayed Draw Tranche B Loan be made by
delivering to the Lender a Loan Request on or before 1:00 p.m. Eastern (New York
City) time on a Business Day at least thirty Business Days prior to the proposed
Delayed Draw Closing Date. For the avoidance of doubt, the Delayed Draw Tranche
A Loan and the Delayed Draw Tranche B Loan may be drawn on the same date.”

(e) Amendment to Section 8.2. Section 8.2(c) of the Credit Agreement is hereby
amended and restated in its entirety to read:

“Indebtedness existing as of the Closing Date which is identified in Schedule
8.2(c) and Refinancings thereof that do not increase the principal amount
thereof in the form of an account receivable-backed revolving credit facility,
with an interest rate no higher than the LIBO Rate plus [*]%, and otherwise on
terms and conditions satisfactory to the Lender in its reasonable discretion
(the “Asset-Backed Facility”), it being agreed that [*].”

(f) Amendment to Section 8.3. Section 8.3(b) of the Credit Agreement is hereby
amended and restated in its entirety to read:

“Liens on accounts receivable, proceeds thereof, and related assets, securing
the Asset-Backed Facility; provided that such Asset Backed Facility is subject
to an intercreditor agreement in form and substance satisfactory to the Lender
in its reasonable discretion;”

(g) Amendment to Section 8.11. Section 8.11(y)(A) of the Credit Agreement is
hereby amended and restated in its entirety to read:

“contained in any agreement governing any Indebtedness permitted by clauses (c),
 (e), or (k) of Section 8.2 as to the assets financed with the proceeds of such
Indebtedness and secured by Liens permitted by clauses (b),  (e) or (k) of
Section 8.3, or”

Effectiveness. This Amendment shall become effective upon:

(h) the receipt by Lender of a counterpart signature to this Amendment duly
executed and delivered by the Borrower and each Guarantor;

(i) the receipt by Borrower of a counterpart signature to this Amendment duly
executed and delivered by the Lender; and

(j) the receipt by Lender of a secretary’s certificate with respect to the
Borrower and the Guarantors, in substantially the form delivered on the Closing
Date pursuant to Section 5.2 of the Credit Agreement, but updated to the date of
delivery, and covering this Amendment, along with the other Loan Documents, duly
executed and delivered by the signatories thereto.



3

--------------------------------------------------------------------------------

 

 

3. Expenses. [*] pursuant to Section 10.3 of the Credit Agreement.

4. Share Issuance. As soon as practicable after entry into this Amendment, but
in any event within ten Business Days thereafter, the Borrower shall issue, or
cause to be issued to the Lender (or any Affiliate of the Lender designated by
the Lender (provided such Affiliate is not a Competitor)), as a fee in
consideration of the Commitments extended and the Loans contemplated hereunder,
25,000 shares of common stock, par value $0.001 per share, of the Borrower, in
electronic book entry at the transfer agent of the Borrower, pursuant to a Stock
Purchase Agreement between the Borrower and the Lender (or an Affiliate of the
Lender, as applicable) and other documentation reasonably acceptable to the
Borrower and the Lender.

5. Representations and Warranties. The Borrower and the Guarantors represent and
warrant to the Lender as follows:

(a) After giving effect to this Amendment, the representations and warranties of
the Borrower and the Guarantors contained in the Credit Agreement or any other
Loan Document are (i) with respect to representations and warranties that
contain a materiality qualification, true and correct in all respects on and as
of the date hereof, and (ii) with respect to representations and warranties that
do not contain a materiality qualification, are true and correct in all material
respects on and as of the date hereof, and except that the representations and
warranties limited by their terms to a specific date are true and correct as of
such date.

(b) After giving effect to this Amendment, no Default or Event of Default has
occurred or is continuing.

(c) (i) The execution, delivery and performance of this Amendment are within
Borrower’s and each Guarantor’s corporate or organizational powers and has been
duly authorized by all necessary corporate or organizational action; (ii) this
Amendment constitutes the legal, valid and binding obligations of Borrower and
each Guarantor, enforceable against such Person in accordance with its terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity), and (iii) no authorization or
other action by, and no notice to or filing with, any Governmental Authority or
other Person (other than those that have been, or on the Closing Date will be,
duly obtained or made and which are, or on the Closing Date will be, in full
force and effect) is required for the due execution, delivery or performance by
the Borrower or any Guarantor of this Amendment.

6. Reaffirmation of Security Interests. Each of the Borrower and each Guarantor
(i) affirms that each of the security interests and liens granted in or pursuant
to the Loan Documents are valid and subsisting, and (ii) agrees that this
Amendment shall in no manner impair or otherwise adversely affect any of the
security interests and liens granted in or pursuant to the Loan Documents.

7. Reaffirmation of Guarantee. Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations

4

--------------------------------------------------------------------------------

 

 

under the Loan Documents and (c) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge the
Guarantor’s obligations under the Loan Documents.

8. No Implied Waiver. Except as expressly set forth in this Amendment, this
Amendment shall not, by implication or otherwise, limit, impair, constitute a
waiver of or otherwise affect any rights or remedies of the Lender under the
Credit Agreement or alter, modify, amend or in any way affect any of the terms,
obligations or covenants contained in the Credit Agreement, other than as
expressly set forth herein, all of which shall continue in full force and
effect. Nothing in this Amendment shall be construed to imply any willingness on
the part of the Lender to agree to or grant any similar or future amendment or
waiver of any of the terms and conditions of the Credit Agreement.

9. Waiver and Release. TO INDUCE THE LENDER TO AGREE TO THE TERMS OF THIS
AMENDMENT, THE BORROWER AND THE GUARANTORS (FOR THEMSELVES AND THEIR AFFILIATES)
(COLLECTIVELY, THE “RELEASING PARTIES”) REPRESENT AND WARRANT THAT AS OF THE
DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH
RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO THEIR OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND IN ACCORDANCE THEREWITH THEY:

(a) WAIVE ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF; AND

(b) FOREVER RELEASE, RELIEVE AND DISCHARGE THE LENDER, ITS OFFICERS, DIRECTORS,
SHAREHOLDERS, MEMBERS, PARTNERS, PREDECESSORS, SUCCESSORS, ASSIGNS, ATTORNEYS,
ACCOUNTANTS, AGENTS, EMPLOYEES AND REPRESENTATIVES (COLLECTIVELY, THE “RELEASED
PARTIES”), AND EACH OF THEM, FROM ANY AND ALL CLAIMS, LIABILITIES, DEMANDS,
CAUSES OF ACTION, DEBTS, OBLIGATIONS, PROMISES, ACTS, AGREEMENTS AND DAMAGES, OF
WHATEVER KIND OR NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
CONTINGENT OR FIXED, LIQUIDATED OR UNLIQUIDATED, MATURED OR UNMATURED, WHETHER
AT LAW OR IN EQUITY, WHICH THE RELEASING PARTIES EVER HAD, NOW HAVE, OR MAY,
SHALL, OR CAN HEREAFTER HAVE, DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY
WAY BASED UPON, CONNECTED WITH, OR RELATED TO MATTERS, THINGS, ACTS, CONDUCT,
AND/OR OMISSIONS AT ANY TIME FROM THE BEGINNING OF THE WORLD THROUGH AND
INCLUDING THE DATE HEREOF, INCLUDING WITHOUT LIMITATION ANY AND ALL CLAIMS
AGAINST THE RELEASED PARTIES ARISING UNDER OR RELATED TO THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

(c) IN CONNECTION WITH THE RELEASE CONTAINED HEREIN, THE RELEASING PARTIES
ACKNOWLEDGE THAT THEY ARE AWARE THAT THEY MAY HEREAFTER DISCOVER CLAIMS
PRESENTLY

5

--------------------------------------------------------------------------------

 

 

UNKNOWN OR UNSUSPECTED, OR FACTS IN ADDITION TO OR DIFFERENT FROM THOSE WHICH
THEY KNOW OR BELIEVE TO BE TRUE, WITH RESPECT TO THE MATTERS RELEASED HEREIN.
NEVERTHELESS, IT IS THE INTENTION OF THE RELEASING PARTIES, THROUGH THIS
AGREEMENT AND WITH ADVICE OF COUNSEL, FULLY, FINALLY AND FOREVER TO RELEASE ALL
SUCH MATTERS, AND ALL CLAIMS RELATED THERETO, WHICH DO NOW EXIST, OR HERETOFORE
HAVE EXISTED. IN FURTHERANCE OF SUCH INTENTION, THE RELEASES HEREIN GIVEN SHALL
BE AND REMAIN IN EFFECT AS A FULL AND COMPLETE RELEASE OR WITHDRAWAL OF SUCH
MATTERS NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY SUCH ADDITIONAL OR
DIFFERENT CLAIMS OR FACTS RELATED THERETO.

(d) THE RELEASING PARTIES COVENANT AND AGREE NOT TO BRING ANY CLAIM, ACTION,
SUIT, OR PROCEEDING AGAINST THE RELEASED PARTIES, DIRECTLY OR INDIRECTLY,
REGARDING OR RELATED IN ANY MANNER TO THE MATTERS RELEASED HEREBY, AND FURTHER
COVENANT AND AGREE THAT THIS AGREEMENT IS A BAR TO ANY SUCH CLAIM, ACTION, SUIT
OR PROCEEDING.

(e) THE RELEASING PARTIES REPRESENT AND WARRANT TO THE RELEASED PARTIES THAT
THEY HAVE NOT HERETOFORE ASSIGNED OR TRANSFERRED, OR PURPORTED TO ASSIGN OR
TRANSFER, TO ANY PERSON OR ENTITY ANY CLAIMS OR OTHER MATTERS HEREIN RELEASED.

10. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by e-mail (e.g., “pdf” or
“tiff”) or telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.

11. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK).

[Signature Page Follows]

 



6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

 

 

 

 

 

 

NATERA, INC.,

 

 

as the Borrower

 

 

 

 

 

By:

/s/ Michael Brophy

 

 

 

Name:

Michael Brophy

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

NATERA INTERNATIONAL, INC.,

 

 

as Guarantor

 

 

 

 

 

By:

/s/ Michael Brophy

 

 

 

Name:

Michael Brophy

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

NSTX, INC.,

 

 

as Guarantor

 

 

 

 

 

By:

/s/ Michael Brophy

 

 

 

Name:

Michael Brophy

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

ORBIMED ROYALTY

 

 

OPPORTUNITIES II, LP,

 

 

as the Lender

 

 

 

 

 

 

 

By OrbiMed Advisors LLC,

 

 

its investment manager

 

 

 

 

 

 

 

By:

/s/ W. Carter Neild

 

 

 

Name:

W. Carter Neild

 

 

 

Title:

Member

 

7

--------------------------------------------------------------------------------